        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 1 of 11




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                              COLUMBUS DIVISION

REBECCA C. MULLINS                        )
                                          )
       Plaintiff                          )
                                          )       CIVIL ACTION
v.                                        )
                                          )       FILE NO. 4:20-cv-00192-CDL
HUMANA HEALTH PLAN, INC.                  )
and NORTHSIDE HOSPITAL, INC.              )
FLEXIBLE BENEFITS PLAN                    )
                                          )
       Defendants                         )


                        STIPULATED PROTECTIVE ORDER

       Under Rule 26(c) of the Federal Rules of Civil Procedure, Plaintiff Rebecca C.

Mullins, Defendant Humana Health Plan, Inc., and Defendant Northside Hospital, Inc.

Flexible Benefits Plan hereby stipulate to the following protective order:

       1.     Purpose. Disclosure and discovery activities in the above-captioned action

(the “Action”) are likely to involve the disclosure of confidential, proprietary, or private

information. As such, the Parties agree that there is a need to protect such information, and

documents that may contain such information, from public disclosure and use for any

purpose other than prosecuting this litigation. Accordingly, the parties stipulate to and

request that the Court enter the following Stipulated Protective Order, which applies to all

confidential information identified under the terms herein (including, without limitation,

documents, deposition testimony, physical objects, tangible things, discovery responses or
           Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 2 of 11




any other information of any type whatsoever) whether provided by voluntary disclosure

or pursuant to an order of the Court (collectively, the “Material”).

          2.   Designation of Material as Confidential. Any party to the Action or other

person (including non-parties) who provides any Material in this Action may designate

such Material as “Confidential” by labeling such Material as “Confidential” or by so

identifying such Materials in a written communication to counsel for the other party, or, if

by a non-party, then to counsel for both parties. A party or person may designate Material

as Confidential after its production by sending a letter to the other party to this Action, or,

if by a non-party, then to counsel for both parties, so designating such Material at any time

after its production, provided that such designation and any resulting limitations on use

shall apply only to such material after actual receipt by the other party or parties of such a

letter.

          3.   Definition of Confidential Material.        A designation of Material as

“Confidential” shall constitute a representation by the party or nonparty and its counsel

that they believe in good faith that the material so designated contains or constitutes (a)

trade secrets or other confidential research, development, or commercial information

(including, but not limited to, pricing information, contracts with third-parties, private

communications, unpublished financial data, financial or investment forecasts or strategies,

business or product plans, compensation information, reimbursement rates, or contracts for

reimbursements) or other information of a non-public nature considered by the producing

party or person to be commercially sensitive or proprietary; (b) medical information

pertaining to the Plaintiff or any individual; (c) personal identity information; and (d) other

                                              2
        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 3 of 11




sensitive personal individual or family information. Correspondence or other documents

that quote from, paraphrase, or otherwise reveal the substance of Confidential Material

shall be treated as Confidential and shall be labeled as such. Material shall not be

considered “Confidential” to the extent it is part of the public record or becomes part of the

public record through no breach of this Stipulated Protective Order.

       4.     Manner of Designating Certain Testimony as Confidential. Any deposition

or other testimony (including any exhibits used therein) may be designated as Confidential

by either party, or by a producing or testifying non-party, by either: (a) stating orally on

the record of a deposition or during the testimony that certain information or testimony is

Confidential; or (b) by sending written notice to counsel for the other party or parties of

record within ten business days after receipt of the transcript of a deposition or other

testimony, designating information as Confidential. All such testimony shall be treated as

if designated Confidential until the ten-day period expires or until notification of the

designation or absence thereof is given.

       5.     Restrictions on Disclosure of Material Designated as Confidential.

Confidential Material shall not be used or disclosed by any person or entity for any purpose

whatsoever other than the preparation for and trial of this Action, including appeals, if any.

       Confidential Material and all information contained therein shall not be shown to,

reviewed by, or discussed with any person, except:

              (a)    A party to this Action, including employees of such party involved in

       instructing or assisting counsel in connection with this Action, except that such



                                              3
 Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 4 of 11




disclosure shall be limited to such information as is reasonably required to be

disclosed to instruct or assist counsel;

       (b)    The Court, personnel of the Court, and court reporters and

videographers at depositions or other proceedings in this Action;

       (c)    Counsel to the parties to this Action and their employees;

       (d)    The author or recipient of the document (not including a person who

received the document in the course of litigation);

       (e)    Potential or actual witnesses, interviewees, and deponents to whom

disclosure is reasonably necessary for this Action;

       (f)    Consultants or experts and their staff to the extent deemed reasonably

necessary by counsel for the prosecution or defense of the Action;

       (g)    Outside vendors providing e-discovery, copying, exhibit preparation,

or translation services in connection with this Action;

       (h)    Any other person only upon written consent of the designating party

or person or their counsel of record or upon order of the Court;

       (i)    Any mediator, settlement facilitator, or special master agreed to by the

parties or assigned by the Court, and his or her staff, subject to their written

agreement to maintain the confidentiality to the same degree as required by this

Stipulated Protective Order; provided, however, that neither a magistrate judge who

may serve as a mediator nor his or her staff need sign a written confidentiality

agreement;



                                       4
        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 5 of 11




              (j)      Any third party, governmental or regulatory agency requesting such

       information pursuant to any statute, regulation, order, subpoena or document

       discovery request, provided that, to the extent not prohibited by applicable law, rule

       or regulation, notice of such disclosure is furnished to the opposing party as soon as

       practicable in order to afford the opposing party an opportunity to seek a protective

       order (it being agreed that if the opposing party is unable to obtain or does not seek

       a protective order and the other party is legally compelled to disclose such

       information, disclosure of such information may be made without liability); or

              (k)      With respect to the persons referenced in paragraphs 5(e), (f), (g), and

       (h) prior to the disclosure of any Confidential Material, the receiving party shall (i)

       provide that person with a copy of this Stipulation, and (ii) obtain from that person

       a written agreement to be bound by the terms of this Stipulation in the form attached

       as Exhibit A.

       6.     Disputes. If a party that receives any Material produced in accordance with

this Order disagrees about its designation as Confidential, in full or in part, it shall notify

the producing party in writing, and the recipient and the producing party will then confer

in good faith within five business days of receiving such notice. If the recipient and

producing party are unable to agree upon the status of the subject Material, either party

may raise the issue of such designation with the Court. In connection with any such

proceedings, the burden of showing that information sought to be protected as confidential

still remains with the party claiming confidentiality. Until agreement is reached by the

parties or an Order of the Court is issued changing the designation, all Material about which

                                               5
        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 6 of 11




the dispute exists shall be treated as originally designated by the producing party. Nothing

in this Stipulation and Order shall limit the ability of the producing party to use its own

Material produced in this Action.

       7.     Filing Confidential Material. If a party seeks to file any material that is

subject to protection under this Order with the Court, that party shall provide ten (10) days

advance written notice of the party’s intent to do so. Subject to the Court’s statement

concerning confidentiality and public filings, as set forth in the Rules 16 and 26 Order of

October 28, 2020, any party may move for any order that the evidence be received in

camera, under seal, or under other conditions to prevent unnecessary disclosure.

       8.     Receipt of Subpoena.      Notwithstanding the foregoing, nothing in this

Stipulation and Order shall prevent any party from complying with any disclosure required

by law, regulation, or rule (including any rule of any industry or self-regulatory

organization) whether pursuant to a subpoena or other similar process in connection with

a litigation, arbitration, or other proceeding, or otherwise. If any party in possession of

Material designated as Confidential receives a subpoena or other such process or discovery

device seeking production or other disclosure of such Material, if allowed under applicable

law, that party shall give written notice to counsel for the party or person who designated

the Material as Confidential together with a copy of the subpoena or other process and shall

object to producing the Material until an appropriate confidentiality stipulation or order

can be entered into with the requesting party. The party who designated the Material as

Confidential shall pay the reasonable costs of that objection, including reasonable



                                             6
          Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 7 of 11




attorneys’ fees. Where possible, at least ten business days’ notice should be given before

production or other disclosure.

       9.      Return or Retention of Confidential Material upon Termination of this

Action.

            (a) All Confidential Material or other papers containing such information remain

               the property of, and under the custody and control of, the producing party or

               person, subject to further Court order. Within thirty (30) days after the

               conclusion of the litigation (including any appeal), the receiving parties shall

               either return to the producing parties or persons all copies of Material

               designated as Confidential (including all copies, abstracts, and summaries of

               the Material) or destroy such Material and certify to the producing party or

               person in writing that all such Material has been destroyed as required by this

               Order.

            (b) Notwithstanding the above requirements to destroy documents, outside

               counsel of record for the parties shall be entitled to retain all documents filed

               with the Court, hearing transcripts, correspondence, deposition transcripts

               and deposition exhibits, expert reports, attorney notes and work product, and

               consultant and expert work product, even if such materials contain

               Confidential Material. Furthermore, the parties and their outside counsel of

               record may retain Confidential Material if required to comply with applicable

               laws, rules or regulations or internal compliance requirements, and any

               Confidential Material that the receiving party believes cannot reasonably be

                                               7
        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 8 of 11




              destroyed (such as electronic mail back-up or archive records, back-up server

              tapes, disaster recovery tapes, and any records of similar such automated

              record-keeping or other retention systems). Confidential Material in

              electronic form that is impracticable to destroy may only be used for the

              resolution of a dispute between the parties concerning this Action and shall

              not be disclosed to any person who is not a party, or used for any other

              purpose.

       10.    Privileged Information. No party intends to produce any Material that is

protected by the attorney-client privilege, the work product doctrine, or other lawful

immunity from disclosure, except to the extent that Material is subject to an exception to

those privileges, including the fiduciary exception to the attorney-client privilege. In the

event that such Material is produced, there shall be no waiver of the applicable privilege

and the party producing it may request its return from the other parties, which will

immediately cease to use such Material and will within five days return or destroy all copies

of such Material and all documents paraphrasing, summarizing, referencing, or otherwise

using such Material. In such event, if any party that received such Material wishes to

challenge its protected status, it may make a motion to the Court seeking to compel

production of such Material, but such motion shall not rely upon the fact that the Material

was previously produced to that party and shall be briefed and decided as though the

Material had never been produced.




                                             8
        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 9 of 11




       11.    No Waiver. Nothing in this Stipulation and Order shall be construed as a

waiver by a party of any objections that might be raised as to the admissibility at trial of

any evidentiary material.

       12.    Modification of Stipulation. The parties expressly reserve their right to apply

to the Court for modification of this Stipulation and Order, and for any further or additional

relief. Prior to application to the Court, the parties shall confer in good faith to resolve any

dispute concerning the terms or application of this Stipulation and Order.

       13.    Enforcement. After termination of this litigation, the provisions of this Order

shall continue to be binding, except with respect to those documents and information that

become a matter of public record. This Court retains and shall have continuing jurisdiction

over the parties and recipients of the Confidential Material for enforcement of the

provisions of this Order following termination of this litigation.

       This 12th day of November, 2020.



 s/Nancy B. Pridgen                                s/Kenton J. Coppage
 Nancy B. Pridgen                                  Kenton J. Coppage
 Georgia Bar No. 587949                            Georgia Bar No. 187190

 Attorney for Plaintiff                            Attorney for Defendant Humana Health
                                                   Plan, Inc.
 PRIDGEN BASSETT LAW LLC
 One Glendale Parkway, Suite 650                   FOX ROTHSCHILD LLP
 Atlanta, Georgia 30328                            999 Peachtree Street, Suite 1500
 (404) 551-5884                                    Atlanta, Georgia 30309
 nancy@pridgenbassett.com                          (404) 962-1065
                                                   kcoppage@foxrothschild.com




                                               9
      Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 10 of 11




s/ Bard Brockman
W. Bard Brockman
Georgia No. 084230

Attorney for Defendant Northside
Hospital, Inc. Flexible Benefits Plan

BRYAN CAVE LEIGHTON PAISNER
L,P
1201 W. Peachtree Street, NW
One Atlantic Center, 14th Floor
Atlanta, Georgia 30309
Telephone: (404) 572-6600
Facsimile: (404) 420-0507
bard.brockman@bclplaw.com




      Signed and entered, this 13th day of _November, 2020.



                                        S/Clay D. Land
                                        CLAY D. LAND, Judge
                                        United States District Court




                                          10
        Case 4:20-cv-00192-CDL Document 21 Filed 11/13/20 Page 11 of 11




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

REBECCA C. MULLINS                        )
                                          )
        Plaintiff                         )
                                          )      CIVIL ACTION
v.                                        )
                                          )      FILE NO. 4:20-cv-00192-CDL
HUMANA HEALTH PLAN, INC.                  )
and NORTHSIDE HOSPITAL, INC.              )
FLEXIBLE BENEFITS PLAN                    )
                                          )
        Defendants                        )

                            STIPULATED PROTECTIVE ORDER

                        EXHIBIT A:
     ACKNOWLEDGMENT OF UNDERSTANDING & AGREEMENT TO BE
                          BOUND

       I have read the Stipulated Protective Order in the above-captioned action and certify
that I fully understand the procedural and substantive requirements of the Stipulated
Protective Order, which is attached hereto.

        Before reviewing or receiving access to any Material subject to the protection of
that Stipulated Protective Order and as a condition for such review or access, I certify and
agree that I am personally bound by and subject to all terms and provisions of that
Stipulated Protective Order. I further agree to be fully subject to the jurisdiction of the
United States District Court in this Action for the purpose of enforcing this Agreement and
the Stipulated Protective Order, and acknowledge that violation of the Stipulated Protective
Order may result in penalties for contempt of court.

               Name:
               Job Title:
               Employer:
               Business Address:


Date:                                     _____________________________________
                                          Signature
